Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Representative claim 17 recites a method in which a dynamic surcharging application is stored on an application server which is to determine a surcharge fee for transactions performed on an ATM.  
The method recites a business process under the Organizing Human Activity category and also a mental process.  The claimed invention is a method that determines surcharge fee that can be imposed on a transaction.  The process is found to fall in the Organizing Human Activity category since it recites a fundamental economic principle or practice of charging a fee for a particular service.  The claimed variation of transaction fee is also related to a business agreement between a user and the ATM service provider. It is also found to fall in the mental process grouping since every limitation can be performed in the human mind, but for the recitation of generic computer components such as the claimed server and database. Thus, the claim recites an abstract idea. This judicial exception is not integrated into a practical application because the claims do not recite any limitations that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  

Improvements to the functioning of a computer, or to any other technology or technical field -see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition –see VandaMemo
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception -see MPEP 2106.05(e) and VandaMemo
 Accordingly, the additional element of using the computer components to perform the determination of the surcharge fees does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Rather they are akin to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f). 
The claimed invention is not in the list qualified as being a practical application.  It is rather a business solution rather than a technical solution as has been asked by the court.  Apple v. Ameranth (FC 2016, the Federal Circuit agreed with Board that found that this was “more of a business problem than a technical problem” since the claims are not directed to a specific improvement but instead merely claim the result). See also Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality).
The claimed ATM terminal may be a generic or conventional device for sending and receiving data (including PIN, surcharging, account, identity) which does not play a significant part in transforming the abstract idea to patent eligible one.  See i.e. Cybersource (FedCir. 2011, “since claim simply requires one to obtain and compare intangible data pertinent to business risks, and mere collection and organization of data regarding credit card numbers and internet addresses is insufficient …”).  More recently in SmartSys v. Chi. Transit (Fed.Cir. 2017), the claims involve acquiring information including identification from a bankcard for comparison and verification.  The court in SmartSys rejected the arguments that the claims at issue improve prior systems or solve technical problems in accordance with the rulings in Enfish, McRO, and DDR Holding cases.  
The claim(s) does/do not include elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components claimed to perform their basic functions of storing, retrieving and processing data. The recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer, such as looking up or comparing transaction time, transaction type, or card identifiers in the database. Taking the elements both individually and as a combination, the computer components at each step of the process perform purely generic computer functions. The claim as a whole does not amount to significantly more than the abstract idea itself.

Dependent claims recite requirement for user to accept the fee, the fee is based on time, period, type of card, and operation by a third-party.  However, these limitations are well understood and conventional in the field or mere application of generic computer components to increase the speed of the process without anything meaningful beyond the abstract idea of data collection for analysis.  See Content Extraction (concept of data collection, recognition and storage is indisputably well-known, in that humans have always performed these functions”), Cybersource (FedCir. 2011, “since claim simply requires one to obtain and compare intangible data pertinent to business risks, and mere collection and organization of data regarding credit card numbers and internet addresses is insufficient …”),SmartSys v. Chi. Transit (Fed.Cir. 2017, the claims involve acquiring information including identification from a bankcard for comparison and verification) and Electric Power Grp (“we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas”).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17: it is unclear as which are the combinations being referred to as “combinations thereof”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk (US 20080298569) 
 Monk teaches
1. A system for dynamically varying surcharge fees, comprising: 
a dynamic surcharging application stored on an application server (10, Fig. 1, 6, par. 10, 17, 18, 23); 
one or more automated teller machines (par. 26: “withdrawal transaction from an ATM”) connected to said application server by way of a communications network such that said automated teller machines are configured to communicate with said dynamic surcharging application (Monk, Fig. 1, par. 25-26); 
wherein said dynamic surcharging application is configured to determine a surcharge fee for each of a plurality of transactions on each of said one or more automated teller machines (Fig. 2); 
wherein said surcharge fee is transmitted from said dynamic surcharging application on said application server to said ATM (Monk, Fig. 1, 6, par. 22-26);
wherein said surcharge fee is presented to a customer when said customer, after confirming said customer's identity and selecting a withdrawal transaction (par. 24: database data is compared with transaction data to determine authorization;
wherein said customer is charged said surcharge fee after selecting said withdrawal transaction (Monk, par. 22-26);
wherein said surcharge fee for said transactions is configured to vary on a transaction by transaction basis as determined by said dynamic surcharging application (Monk, Fig. 2, 6, par. 25-26)

wherein said application server comprises a database having at least one criteria selected from the group of criteria consisting of: location of said ATM; time of day; date of transaction; what financial institution is controlling said system; card user financial data; what financial institution provides the card being used; and combinations thereof (see Monk, Fig. 2, Fee ID# 1021-1032, 1039-1040; par. 6, 24).
Claim(s) 6, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monk (US 20080298569) in view of Schwartz (US 20180349902)
Re claim 6, Monk teaches all limitations recited in claim 6 as discussed in the above claims, except
Monk is silent to presenting said current transaction surcharge fee to said user; and requiring said user to accept said current transaction surcharge fee to complete said current user transaction.
Schwartz teaches [0034] FIG. 3 is a flow diagram illustrating the operations of an ATM machine 102 of FIG. 1 according to one example embodiment of the invention. In step 302, the patron 110 operates the ATM machine 102 to request a cash withdrawal. In response to receiving the request, the ATM machine 102 (with or without assistance from the banking subsystem 106 for the patron 110, depending on the particular implementation) determines the current surcharge for the current cash withdrawal in step 304 and displays the surcharge to the patron 110 in step 306. In step 308, the patron 110 operates the ATM machine 102 to accept or refuse the cash withdrawal with the determined and displayed surcharge. If the ATM machine 102 determines, in step 310, that the patron 110 refused the cash withdrawal, then processing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schwartz to ensure the user aware of the surcharges associated with the transaction, thereby minimizing any possible disputes.
11.6, further comprising a host computer connected to said application server system via said communications network, wherein said host computer is managed by a financial institution that controls said dynamic surcharging application (Schwartz, par. 28, 30, 34; Monk, par. 18, 30 teach that issuer's fee schedule for a card program may be executed by the fee platform 30, which inherently includes a host computer to perform the execution)
12.11, wherein said application server system comprises at least one processor and is connected to at least one database server system; wherein said database server system stores a plurality of data related to an operation of said dynamic surcharging application (Monk, par. 18, 30; Schwartz, Fig. 1, par. 18, 25, 30, 34). 
13.12, Schwartz is unclear regarding wherein said plurality of data comprises one or more of: 
lists of financial institutions, types of cards that may be used, a list of users that have accounts with said financial institution that controls said host computer, information about said users, ATM locations, and surcharge fees charged based on the time of day, peak day usage, Monk, Fig. 2, 6)
14.13, wherein said one or more automated teller machines are installed at one or more retail locations selected from the group of retail locations consisting of: banks; shopping centers; malls; airports; railway stations; metro stations; grocery stores; gas stations; and restaurants (Schwartz, par. 11).
15.14, wherein said host computer is connected to the application server system and to each of said one or more automated teller machines via said communications network (Monk, Fig. 1; Schwartz, Fig. 1).
16. 6, wherein said dynamic surcharging application may be operated by one or more third-party service providers (par. 25: fee platform 30 is implemented between the issuer and the prepaid card processing network 40).
Re claim 17, see discussion regarding claims above. Monk/Schwartz teaches all limitations recited in claim 17 as discussed in the above claims, including
determining by said fee generator said surcharge fee to be charged to said first user based on a plurality of specific surcharge fee determination criteria comprising: 
location of a current ATM (Monk, Fig. 2: US/International); time of day; date of transaction (Schwartz, par. 16, 22); 
what financial institution is controlling the system (Monk, par. 25); card user financial data (Monk, par. 17, 30-33: balance, amount); what financial institution provides the card being used (i.e. Monk, par. 29-33); and combinations thereof, such that a plurality of surcharge fees that are generated are dynamic surcharge fees that are constantly responding to relevant external factors, in real time, as a plurality of ATM transactions take place on said one or more automatic teller machines (Monk, par. 18)
Remarks
With respect to §101 rejection, Applicant argued that the claimed limitations should be evaluated together as a whole to determine whether the claim integrates the judicial exception into a practical application, such as in the patentability holding of Bascom.  According to Applicant, the judicial exception is the “calculation of a surcharge fee based on a set of predetermined factors” which are claimed in a manner that imposes a meaningful limit.
The Examiner respectfully disagrees and contends that in the mentioned Bascom case, the Federal Circuit held that “As is the case here, an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces”.  In the current case, however, the idea regarding the “calculation of a surcharge fee based on a set of predetermined factors” has been well-known and conventional as exemplified in the provided prior art references.  Thus, merely reciting a generic ATM machine and a generic server for delivering different fees fail to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception.
Applicant's arguments with respect to prior art rejection have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887